DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 3, filed 10/7/2020, with respect to claims 1-12, specifically concerning claim 1, including the feature of a plurality of gears sleeved on the ends of the pair of gear shafts in a one-to-one manner, have been fully considered. After careful reconsideration, the examiner finds the applicant’s arguments to be persuasive. As such, the previous rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The specific teaching of claims 1 and 7, i.e., the feature of “a plurality of gears sleeved on the ends of the pair of gear shafts in a one-to-one manner,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of 
*Claims 2-6 and 8-12 depend, either directly or indirectly, from claims 1 and 7, respectively, and are therefore allowed for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang 2012/0042473 Fig 2; Hsu 20160097227 Fig 8; Zhang 20120096678 Fig 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/RASHEN E MORRISON/
 Examiner, Art Unit 2841 

/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                  
January 26, 2021